DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-15 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,887,605, U.S. Patent No. 10,368,077, U.S. Patent No. 9,866,843, and U.S. Patent No. 9,554,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a video decoding (and encoding) method (or non-transitory decoder-readable storage medium), comprising: receiving, by a decoding apparatus, index information related to a candidate mode of an intra prediction mode of a current block; receiving, by the decoding apparatus, information related to a residual sample for the current block; constructing, by the decoding apparatus, a candidate mode list including a plurality of candidate modes for the current block; determining, by the decoding apparatus, the intra prediction mode of the current block based on a candidate mode specified by the index information from among the plurality of candidate modes constituting the candidate mode list; wherein the first ordered candidate mode is set equal to a planar mode and the second ordered candidate mode is set equal to a DC mode based on a case that both the first block and the second block are not available.
Chien et al. (Hereafter, “Chien”) [US 2012/0314766 A1] discloses techniques for intra-prediction mode signaling for video coding [See Chien, Abstract]. In one example, a video coder is configured to determine, for a block of video data, a set of most probable intra-prediction modes such that the set of most probable intra-prediction modes has a size that is equal to a predetermined number that is greater than or equal to two [See Chien, Abstract]. The video coder is also configured to code a value representative of an actual intra-prediction mode for the block based at least in part on the set of most probable intra-prediction modes and code the block using the actual intra-prediction mode [See Chien, Abstract]. The video coder may further be configured to code the block using the actual intra-prediction mode, e.g., to encode or decode the block. Video encoders and video decoders may implement these techniques [See Chien, Abstract].

Inverse transform unit 58 applies an inverse transform, e.g., an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain [See Chien, 0097]. Motion compensation unit 72 produces motion compensated blocks, possibly performing interpolation based on interpolation filters [See Chien, 0097]. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements [See Chien, 0097]. Motion compensation unit 72 may use interpolation filters as used by video encoder 20 during encoding of the video block to calculate interpolated values for sub-integer pixels of a reference block [See Chien, 0097]. Motion compensation unit 72 may determine the 
In this manner, video decoder 30 of FIG. 4 represents an example of a video decoder configured to determine one or more most probable intra-prediction modes for a coded block of video data based on a context for the current block, select a table of codewords based on the context for the current block, wherein the table of codewords comprises a plurality of variable length codewords corresponding to codeword indexes that correspond to intra-prediction modes other than the most probable intra-prediction mode(s) based on the context, determine one of the codeword indexes that corresponds to a received codeword using the table of codewords, select an intra-prediction mode other than the most probable intra-prediction 
According to techniques described herein, video decoder 30 determines the set of most probable modes for a current video block [See Chien, 0101]. Intra-prediction unit 74 may determine an actual intra-prediction mode of neighboring blocks of the current block [See Chien, 0101]. Video decoder 30 may also be configured to determine a first intra-prediction mode for a left-neighboring block of the block, determine a second intra-prediction mode for an above-neighboring block of the block, and when the first intra-prediction mode is different than the second intra-prediction mode, include both the first intra-prediction mode and the second intra-prediction mode in the set of most probable intra-prediction modes [See Chien, 0101]. For example, referring to FIG. 1, infra-prediction unit 74 may determine actual intra-prediction modes used for neighboring blocks A (4) and B (6) with respect to current block C (8) [See Chien, 0101]. Based on the intra-prediction modes used for neighboring blocks A (4) and B (6), intra-prediction unit 74 determines the most probable modes for block C (8) [See Chien, 0101]. Intra-prediction unit 74 may compare the actual intra-prediction mode used for neighboring block A (4) to the actual intra-prediction mode used for neighboring block B (6) [See Chien, 0101]. Based on this comparison, a particular intra-prediction mode, such as planar mode, may be included in the set of most probable modes for block C (8) [See Chien, 0101]. Intra-prediction unit 74 may also determine an actual mode to use to intra-predict current block C (8) [See Chien, 0101].
wherein the first ordered candidate mode is set equal to a planar mode and the second ordered candidate mode is set equal to a DC mode based on a case that both the first block and the second block are not available.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482